Title: [Diary entry: 11 October 1781]
From: Washington, George
To: 

11th. The French opened two other batteries on the left of the parallel, each consisting of 3 Twenty four pounders. These were also employed in demolishing the Ambrazures of the enemys Works & advancd Redoubts. Two Gentlemen—a Major Granchien & Captn. D’Avilion being sent by Admiral de Grasse to reconnoiter the Enemys Water defences, & state of the River at and near York, seemed favourably disposed to adopt the measure which had been strongly urged of bringing Ships above the Town & made representations accordingly to the Count de Grasse.